DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed May 19, 2021. Claims 5, 7, 15, and 17 were canceled. Claims 1, 3, 4, 11, 13, 14, and 21 were amended. Claims 1, 3, 4, 6, 8-11, 13, 14, 16, and 18-21 remain presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument A: Both Curlander and Ramasamy fail to disclose teaches the computing device is associated with a second vehicle. 
In response, the Examiner respectfully disagrees. Curlander et al teach that the roadway management system is in communication with multiple vehicles 105 and receive instructions related to which lane within the roadway that a respective vehicle is assigned and a time at which vehicles are assigned to the lane (see at lest fig 1A, column 2, lines 38-60). Any of the other vehicles can be taken as the claimed second vehicle. 
Argument B: Both Curlander and Ramasamy fail to disclose teaches the reconfiguring including ensuring that the vehicle avoids the road segment when the second vehicle is on the road segment, as now claimed.
In response, the Examiner respectfully disagrees. The limitation “ensuring that the vehicle avoids the road segment when the second vehicle is on the road segment” is non-functional descriptive language that does not actively recite a function and therefore does not add any meaningful limitations to the scope of the claim. “A claim term is functional when it recites a feature by what it does not what it is" (MPEP 
However, this feature is shown in the Curlander in at least column 3, line 28-33 wherein the roadway management system ensures that the vehicle requesting the use of a roadway can safely do so without endangering other vehicles. 
Argument C: Curlander fails to disclose that the request from the autonomous vehicle includes a start time.
In response, the Examiner respectfully disagrees. Curlander et al teach that the request can also include details such as a requested time or time range (see at least column 13, lines 56-67). The requested times or time ranges inherently have start times.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-11, 13, 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al (US 9,547,986) in view of Ramasamy (US 10,309,789).
As per claim 1, Curlander et al teach a method at a computing device in an intelligent transportation system for reconfiguring a road segment of a road network of the intelligent transportation system, the method comprising: 
receiving a request from a second computing device associated with a vehicle to change a configuration for the road segment (see at least column 2, lines 9-13); wherein the request is a request to change a lane direction in the road segment (see at least column 3, line 28-column 4, line 11); and wherein the request includes a start time for the reconfiguration (see at least column 13, lines 56-67; start and end times are inherently part of a requested time or a time range).   
determining the configuration for the road segment based on the request; and reconfiguring the road segment based on the determined configuration for the road segment (see at least column 2, lines 13-17, figs 3-4); wherein the computing device is associated with a second vehicle, the indication comprising a time period during which the road segment is reconfigured (see at least fig 1A; column 3, line 39-column 4, line 11); the reconfiguring including ensuring that the vehicle avoids the road segment when the second vehicle is on the road segment (this limitation is non-functional descriptive language, however, see at least column 3, lines 28-33).
Curlander et al teach the use of vehicle to vehicle communication (see at least column 9, lines 35-41) but fails to explicitly teach transmitting, using V2X communication, an indication of the reconfigured road segment to other vehicles in proximity to the road segment. However, in the same field of endeavor, Ramasamy teaches an automated lane assignment for vehicles that includes V2X communication that allows for vehicles to communicate with other vehicles in proximity including exchanging lane information such as the current assigned lane and direction of travel (see at least column 13, lines 28-column 14, line 59). It would have been obvious to one of ordinary skill in the art to combine Ramasamy and Curlander et al because doing so would allow for vehicles to communication the requested road reconfiguration to other vehicles nearby to avoid vehicle collisions. 
Furthermore, Curlander et al and Ramasamy fails to explicitly teach the indication comprising a time period during which the road segment is reconfigured. However, it would have been obvious to modify the Curlander et al and Ramasamy to include this feature because doing so would provide the other vehicles with additional information to better plan their routes and to avoid collisions. 
As per claim 3, Curlander et al-Ramasamy teach wherein the reconfiguring is for a time period sufficient for the vehicle to traverse the road segment (see at least column 2, lines 13-17, also see Ramasamy at column 12, lines 35-40).  
As per claim 4, Curlander et al-Ramasamy teach wherein the reconfiguring time period further includes a buffer time to ensure the vehicle has cleared the traffic segment (see at least column 2, lines 13-17, also see Ramasamy at column 12, lines 35-40).  
As per claim 6, Curlander et al-Ramasamy teach wherein the computing device is a controller and the request includes a route for the vehicle, and wherein the reconfiguring includes reconfiguring a plurality of road segments for the vehicle along the route (see at least fig 3).    
As per claim 8, Curlander et al- teach wherein the road segment is an intersection (non-functional descriptive language), and wherein the reconfiguring includes assigning a plurality of lanes as turn lanes for a set time period (see at least column 6, lines 60-67)
As per claim 9, Curlander et al teach wherein the road segment is an intersection with a plurality of stop signs (non-functional descriptive language), and wherein the reconfiguring includes allowing a plurality of vehicles to enter from a first direction before allowing a vehicle to enter from a second direction (see at least column 6, lines 60-67).  
As per claim 10, Curlander et al teach wherein the determining uses intelligent transportation system signaling to find whether any lanes in a road segment are blocked (see at least column 6, lines 33-35]).  
Claims 11, 13, 14, 16, and 18-21 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661